Gregory, J.
Haas sued Brodhead in the Common Pleas Court of Posey county, alleging in his complaint, that the latter undertook, for a reward, to geld for him a horse; that by reason of the carelessness and unskilfulness of Brodhead the animal was destroyed. A trial was had in the common pleas court, which resulted in a verdict for the defendant. A new trial was granted, on the motion of the plaintiff without exception by the defendant. The venue was changed to the court below by consent. The parties appeared and went to trial without objection.
The case is here on the evidence. There are other points made, but they do not arise on the record. The record does show, that a new trial was granted in the common pleas court, and that the venue was changed by consent.
There is no direct evidence of carelessness or unskilfulness, but there is testimony from which the jury had a right to infer both carelessness and a want of skilL Instead of *360removing, the testicles, the operator removed some eight or (ten inches of the penis. The defendant in his testimony ■.calls it an accident, and says he cannot account for its occurrence.
W. Harrow, for appellant.
J. § H. G. Pitcher, for appellee.
The court below committed no error in overruling the ■motion for a new trial.
• Judgment affirmed, with costs and five per cent, damages.